DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/685,200 filed 11/25/2019

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 12, 13, 15-17, 18-22, 26, 27, 29-36, 38, 43, 44 and 46-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wischusen (US 5,948,308).

1, 19: Wischusen discloses a tray 30 for supporting a food product, comprising:

a plurality of panels 50, 55 extending at least partially around an interior of the tray, the plurality of panels comprising a central panel 40, at least one side panel 50, and at least one end panel 55;

at least one corner flap 90 foldably connected to the at least one end panel; and

at least one adjustment feature 100 receiving at least a portion of the at least one corner flap such that the tray is reconfigurable between an erected configuration and a collapsed configuration (col. 3, ll. 15-60; fig. 1-4).

2, 20: Wischusen discloses the tray of claim 1, wherein the at least one adjustment feature comprises a cut in the at least one side panel (col. 3, ll. 38-60).

3, 21: Wischusen discloses the tray of claim 2, wherein the at least one corner flap 90 comprises a finger 90b extending therefrom that is positionable through at least a portion of the cut (fig. 7). 

4, 22: Wischusen discloses the tray of claim 3, wherein the cut defines a forward stop edge 110 and a rear stop edge 115 (fig. 1).

5: Wischusen discloses the tray of claim 4, wherein, in the erected configuration, the finger is positioned proximate the forward stop edge, and in the collapsed configuration, the finger is positioned proximate the rear stop edge (fig. 1 and 3).

7: Wischusen discloses the tray of claim 5, wherein the forward stop edge is positioned to inhibit movement of the finger along the cut past the forward stop edge, and the rear stop edge is positioned to inhibit movement of the finger along the cut past the rear stop edge (col. 3, ll. 52-60; fig. 1).

12-13, 26-27: Wischusen discloses the tray of claim 1, wherein the tray comprises a microwave energy interactive material. that at least partially defines the interior of the tray (abstract).

15, 29: Wischusen discloses the tray of claim 13, wherein the tray comprises an interior surface, and the microwave energy interactive material is disposed substantially on the entire interior surface of the tray (abstract).

16: Wischusen discloses the tray of claim 13, wherein, when the tray is in the collapsed configuration, the at least one end panel is arranged relative to the central panel to provide a supporting surface for a food product (fig. 6 and 7).

17, 30: Wischusen discloses the tray of claim 1, wherein the tray comprises a microwave energy interactive material that at least partially defines the interior of the tray and that is disposed on each of the central panel and the at least one end panel, the at least one adjustment feature comprises a cut in the at least one side panel that comprises a forward stop edge and a rear stop edge, and the at least one corner flap comprises a finger extending therefrom that is positionable through the cut, in the erected configuration of the tray, the finger is positioned proximate the forward stop edge, and in the collapsed configuration of the tray, the finger is positioned proximate the rear stop edge (fig. 1 and 3).

18, 31: Wischusen discloses the tray of claim 17, wherein the at least one side panel is a first side panel, the at least one end panel is a first end panel, the at least one corner flap is a first corner flap, and the at least one adjustment feature is a first adjustment feature, the plurality of panels further comprises a  second side panel and a second end panel, the first corner flap is foldably connected to the first end panel, the tray further comprises a second corner flap foldably connected to the first end panel, a third corner flap foldably connected to the second end panel, and a fourth corner flap foldably connected to the second end panel, the first adjustment feature is disposed in the first side panel, and the tray further comprises a second adjustment feature disposed in the first side panel, a third adjustment feature disposed in the second side panel, and a fourth adjustment feature disposed in the second side panel (fig. 1 and 6).

35: Wischusen discloses the tray of claim 3, wherein the cut defines a forward stop edge 110 and a rear stop edge 115 (fig. 1).

36: Wischusen discloses the tray of claim 4, wherein, in the erected configuration, the finger is positioned proximate the forward stop edge, and in the collapsed configuration, the finger is positioned proximate the rear stop edge (fig. 1 and 3).

38: Wischusen discloses the tray of claim 5, wherein the forward stop edge is positioned to inhibit movement of the finger along the cut past the forward stop edge, and the rear stop edge is positioned to inhibit movement of the finger along the cut past the rear stop edge (col. 3, ll. 52-60; fig. 1).

43-44: Wischusen discloses the tray of claim 1, wherein the tray comprises a microwave energy interactive material. that at least partially defines the interior of the tray (abstract).

46: Wischusen discloses the tray of claim 13, wherein the tray comprises an interior surface, and the microwave energy interactive material is disposed substantially on the entire interior surface of the tray (abstract).

47: Wischusen discloses the tray of claim 13, wherein, when the tray is in the collapsed configuration, the at least one end panel is arranged relative to the central panel to provide a supporting surface for a food product (fig. 6 and 7).

48: Wischusen discloses the tray of claim 1, wherein the tray comprises a microwave energy interactive material that at least partially defines the interior of the tray and that is disposed on each of the central panel and the at least one end panel, the at least one adjustment feature comprises a cut in the at least one side panel that comprises a forward stop edge and a rear stop edge, and the at least one corner flap comprises a finger extending therefrom that is positionable through the cut, in the erected configuration of the tray, the finger is positioned proximate the forward stop edge, and in the collapsed configuration of the tray, the finger is positioned proximate the rear stop edge (fig. 1 and 3).

49: Wischusen discloses the tray of claim 17, wherein the at least one side panel is a first side panel, the at least one end panel is a first end panel, the at least one corner flap is a first corner flap, and the at least one adjustment feature is a first adjustment feature, the plurality of panels further comprises a  second side panel and a second end panel, the first corner flap is foldably connected to the first end panel, the tray further comprises a second corner flap foldably connected to the first end panel, a third corner flap foldably connected to the second end panel, and a fourth corner flap foldably connected to the second end panel, the first adjustment feature is disposed in the first side panel, and the tray further comprises a second adjustment feature disposed in the first side panel, a third adjustment feature disposed in the second side panel, and a fourth adjustment feature disposed in the second side panel (fig. 1 and 6).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8-11, 24, 25 and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wischusen (US 5,948,308) in view of Cassidy (US 5,020,717).

8, 24: Wischusen discloses the tray of claim 7, but fails to disclose a locking portion on the stops. Cassidy teaches wherein the cut comprises a locking portion (left vertical stem) extending from the forward stop edge and that defines a shoulder (lower intersection of the vertical line and curved path), and the cut 21 comprises a curved adjustment path 20 that extends from the shoulder to the rear stop edge (right vertical stem) (fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the cut lines of Wischusen to include the locking portions of Cassidy to ensure the position of the sidewall in the erected position. 

9-11, 25: Wischusen-Cassidy discloses the tray of claim 8, wherein the shoulder is positioned to inhibit movement of the finger from the locking portion of the cut to the curved adjustment path and the rear stop edge (Cassidy; fig. 2). 

39: Wischusen discloses the tray of claim 7, but fails to disclose a locking portion on the stops. Cassidy teaches wherein the cut comprises a locking portion (left vertical stem) extending from the forward stop edge and that defines a shoulder (lower intersection of the vertical line and curved path), and the cut 21 comprises a curved adjustment path 20 that extends from the shoulder to the rear stop edge (right vertical stem) (fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the cut lines of Wischusen to include the locking portions of Cassidy to ensure the position of the sidewall in the erected position. 

40-42: Wischusen-Cassidy discloses the tray of claim 8, wherein the shoulder is positioned to inhibit movement of the finger from the locking portion of the cut to the curved adjustment path and the rear stop edge (fig. 2). 


Allowable Subject Matter
Claims 6, 14, 23, 28, 37 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735       

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735